EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deborah Herzfeld on 25 February 2021.
The application has been amended as follows:

A) Claim 37 has been cancelled without prejudice or disclaimer.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim Interpretation: Claim 24, second line, recites a liposome comprising irinotecan sucrose octasulfate, cholesterol, and one or more phospholipids. However, on claim 24, 8th and 9th lines, the claim recites DSPC and methoxy terminated polyethylene glycol distearoyl phosphatidylethanolamine. These are both understood to be one or more phospholipids as required by the second line of claim 24. As such, the claim is understood to be definite and is understood to require a liposome comprising DSPC cholesterol, and methoxy terminated polyethylene glycol distearoyl phosphatidylethanolamine. A similar issue is recited as of claim 61.
Relevant Prior Art: The examiner has cited the following close prior art, and has provided an explanation as to why no rejection has been written over the cited prior art. The following is taken mostly from the corrected reasons for allowance in prior application 15/768,352 (now US Patent 10,456,360), mailed on 28 August 2019; the issues in the instant case are very similar to those in the ‘352 application.
The instant claims are drawn to a liposomal composition comprising irinotecan and sucrose octasulfate. As close and relevant prior art, the examiner cites Drummond et al. (US 2007/0110798 A1) and Hong et al. (US 2007/0116753 A1), which are also drawn to liposomes comprising sucrose octasulfate and irinotecan. Also cited by the examiner is Saetern et al. (International Journal of Pharmaceutics, Vol. 288, 2005, pages 73-80). All of these references have been previously cited in the prosecution history.

Summary of Examiner’s Position: Liposomes are known to suffer from degradation when in storage. One such form of degradation involves the hydrolysis of phosphatidylcholine, which is a phospholipid molecule with two hydrocarbon chains that makes up the structural of the bilayer of the liposome, to lysophosphatidylcholine, which has only one hydrocarbon chain. Such lysophosphatidylcholine is understood to have poor stability in the liposome bilayer, and a bilayer comprising sufficient amounts of lysophosphatidylcholine is subject to degradation. The instantly claimed invention is drawn to a liposome that has unexpectedly greater storage stability in that there is less degradation of phosphatidylcholine to lysophosphatidylcholine as compared with the liposomes of the Drummond and Hong prior art references cited above. The following reasons are presented by the examiner in support of this position.
A) pH Range: First, the instantly claimed liposome is stored in a medium wherein the pH is about 7.25 to about 7.50 (as in instant claim 24). Hong teaches that the liposome should be stored at a pH of between 6.0 and 7.5, with a pH of 6.5 as most optimal, as of Hong, paragraph 0115. However, additional relevant prior art shows that storage of a liposome in a pH of about 6.25 to 6.5 has the greatest storage stability, and that deviation from pH 6.25-6.5 results in more degradation during storage as compared to storage at pH 6.5. In support of this position, the examiner cites Saetern et al. (International Journal of Pharmaceutics, Vol. 288, 2005, pages 73-80). Saetern et al. (hereafter referred to as Saetern), teaches the following graph regarding degradation of 

    PNG
    media_image1.png
    529
    685
    media_image1.png
    Greyscale

As such, the data of Saetern indicates that a pH of about 6.25 provides the greatest stability of a phosphatidylcholine containing liposome. The examiner also notes that the Saetern publication is especially relevant here because Saetern is drawn to encapsulating camptothecin as a drug, and the instant claims are drawn to a liposome that encapsulates irinotecan as a drug, wherein irinotecan is a derivative of camptothecin.
However, in the instant specification, applicant has presented data showing that a pH range of about 7.25 to about 7.50 unexpectedly provides increased stability as compared to a pH of about 6.5. In support of this position, the examiner cites table 1B on page 26 of the instant specification, which is reproduced below.

    PNG
    media_image2.png
    371
    583
    media_image2.png
    Greyscale
 
Instant table 1B discloses that a liposome at a pH of 6.5 and a sulfate group concentration of 0.45 M (Sample #1) shows 14.6 mol% or 19.5 mol% of lysophosphatidylcholine after 6 months, as of samples #6 and #1 respectively. In contrast, a sample with a pH of 7.25 and an identical sucrose octasulfate concentration of 0.45 M (Samples #5 and #7) shows only about 7.1 mol% or 7.4 mol% of lyosphosphatidylcholine after 6 months of storage. As a greater percentage of lysophosphatidylcholine indicates a less stable liposome, the data presented in Table 1 show an increase in stability when the pH of a sucrose octasulfate containing irinotecan liposome is raised from 6.5 to 7.25. 
This increase in stability with increase in pH is at odds with the teachings of the prior art, which indicate that a lower pH of 6.25 to 6.5 is optimal for achieving stability of the liposome. As applicant has shown that the claimed pH range is critical for achieving increased stability, this is understood to be evidence of non-obviousness. See MPEP 2144.05(III)(A). Additionally, proceeding contrary to accepted wisdom is evidence of In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986). In this case, applicant has proceeded contrary to the expected wisdom of the Saetern reference and has achieved beneficial results of increased stability.
B) Sucrose Octasulfate Loading Concentration: The instant claims were loaded at from 0.4 M to 0.5 M sucrose octasulfate. The following explanation is drawn to the reasons that this limitations is relevant to the examiner’s decision not to reject the instant claims in view of this limitation.
B1 – Legal Information Regarding Product-by-Process Limitations: In the instantly claimed product-by-process, sucrose octasulfate was loaded in a concentration such that the sulfate groups are present in a concentration of 0.4 to 0.5 M based on sulfate groups, as of part (a) of claim 24.
As an initial matter, the examiner notes that, with regard to product-by-process claims, such claims are not limited to the manipulations of the recited steps, and are only limited to the structure implied by the steps. See MPEP 2113(I). Nevertheless, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See MPEP 2113(II). It is the examiner’s position that applicant has provided such evidence to meet this burden. An explanation for why that is the case is provided below.
B2 – Explanation of Teachings of Hong Regarding Sucrose Octasulfate Concentration:
Hong teaches that the substituted ammonium and/or polyanion salt inside the liposome is in a concentration ranging from 10 mM to 1.0 M, with a preferred concentration range of about 0.65 M to about 1.0 M, as of Hong, paragraph 0104. 
The examiner provides the following explanation of paragraph 0104 of Hong: Sucrose octasulfate is a polyanion (as it includes multiple sulfate anionic groups), and a salt of sucrose octasulfate is therefore a polyanion salt. Sucrose octasulfate as a substituted ammonium salt is taught in the examples of the Hong reference, e.g. as of paragraph 0138 in Example 7 of Hong and paragraph 0161 of Hong in Example 11. Paragraph 0161 of Hong teaches TEA-SOS, which is triethylammonium sucrose octasulfate.
As such, it is the examiner’s best understanding that the “substituted ammonium and/or polyanion salt” in paragraph 0104 of Hong is a salt such as triethylammonium sucrose octasulfate (wherein triethylammonium is a substituted ammonium).
The examiner makes the following note regarding the chemistry of sucrose octasulfate. Sucrose octasulfate is a molecule comprising sucrose substituted with eight sulfate groups covalently attached thereto. Each sulfate group carries a formal charge of -1. As such, cations are needed to balance the negative formal charge in sucrose octasulfate. In the teachings of Hong, the most preferred cation is a substituted ammonium cation such as tetraethylammonium. The tetraethylammonium cation has a formal charge of +1, e.g. as of paragraph 0161 of Hong. As such, eight 
The instant claims recites sucrose octasulfate concentration in terms of the sulfate concentration. Hong, in paragraph 0104, expresses polyanion (e.g. sucrose octasulfate) concentration in terms of the molarity of the substituted ammonium ion. These are equivalent concentrations, as one substituted ammonium ion is needed to balance the charge of one sulfate group.
As such, the value of 0.5 M in paragraph 0104 of Hong is within the range of 0.4 M to 0.5 M recited by instant claim 24. Nevertheless, a prima facie case of obviousness is overcome by unexpected results, as explained below. 
B3 – Summary of Unexpected Results: In this case, any prima facie case of obviousness that may be present is overcome with unexpected results. See MPEP 716.01 and 716.02.
Data in the instant application show that loading with a level of sucrose octasulfate with a sulfate group concentration of 0.4 M to 0.5 M appears to provide a liposome with increased stability as compared with a liposome loaded at 0.60 to 0.65 M. In support of this position, the examiner cites table 1B on page 26 of the instant specification, which is reproduced above in section A of the reasons for allowance. Sample 10 of the instant specification shows loading at 0.60 M sucrose octasulfate and pH 7.25. In this example, there was 24.1 mol% lysophosphatidylcholine after 6 months of storage. In contrast, samples 5 and 7 are drawn to a liposome loaded with 0.45 M sucrose octasulfate and also a pH of 7.25, and these show 7.1% and 7.4% of lyosphosphatidylcholine respectively after 6 months of storage. Similar beneficial results 
As a greater percentage of lysophosphatidylcholine indicates a less stable liposome, the data presented in Table 1 show an increase in stability when the concentration of sulfate groups from sucrose octasulfate is decreased from the preferred concentration in the prior art of 0.65 M to a lower concentration of 0.4 M to 0.5 M. This would not have been expected by the skilled artisan, and this also indicates that the concentration of sucrose octasulfate used in loading the liposome is critical to the liposome stability. This showing regarding the criticality of the claimed loading concentration of sucrose octasulfate is evidence of non-obviousness, and applicant's data show that the claimed range of sucrose octasulfate is critical with regard to the stability of the liposome that is ultimately formed. See MPEP 2144.05(III)(A).
B4 – Examiner’s Statement Regarding MPEP 716.02(e) and the Prior Art: The examiner has included this section of the reasons for not rejection over prior art to make the case that applicant successfully compared the claimed invention to a comparative example that is at least as close as what is actually present in the prior art. See MPEP 716.02(e), especially 716.02(e)(II) and 716.02(e)(III). The following reasoning is presented by the examiner in support of this position.
The examiner notes here that while paragraph 0104 of Hong may teach sucrose octasulfate in amounts that overlap with the claimed amounts, most of the examples of 
Nevertheless, the closest example in Hong appears to be a teaching of a liposome comprising 0.47 M triethylammonium sucrose octasulfate in Example 23, paragraph 0204 of Hong. However, this example is for the drug topotecan, which differs from the claimed irinotecan. Also, this example has a pH that of 6.27, which differs as compared with the claimed pH range of about 7.25 to about 7.50. 
As such, Hong does not appear to teach an example comprising a liposome with irinotecan and sucrose octasulfate in a concentration of 0.4 M to 0.5 M.
In the case of determination of a prima facie case of obviousness, whether sucrose octasulfate in a concentration of 0.4 M to 0.5 M is taught in the examples or in the broad disclosure of Hong is not particularly relevant. This is because, regardless of whether the teaching is in the examples or in the broad disclosure, there is a prima facie case of obviousness. See MPEP 2123. However, in this case, the relevant issue being discussed in this section of the reasons for allowance is in regards to unexpected results rather than a prima facie case of obviousness. For the relevant analysis regarding unexpected results, the examiner cites MPEP 716.02(e), which states that the claimed invention must be compared with the closest prior art. 

As such, applicant’s comparison of the claimed invention vs. a comparative example comprising 0.6 M sucrose octasulfate, as of Table 1B of the instant specification, which is reproduced above, is understood to successfully compare the claimed invention against a comparative example that is closer than the subject matter which actually exists in the prior art.
C) Combination of pH and Sucrose Octasulfate Concentration: The data shown above appear to indicate that it is not only the pH and the sucrose octasulfate concentration, but the combination of the pH and sucrose octasulfate concentration that lead to greater stability as compared with the prior art. For that matter, the only embodiments in Figure 1B, reproduced above, that form less than 10 mol% lysophosphatidylcholine after 6 months storage at 4°C have a pH of 7.25 or 7.5 and a sucrose octasulfate concentration of 0.45 M. Examples that differ by either pH, sucrose octasulfate concentration, or both, form a higher mol% of lysophosphatidylcholine after storage, which indicates lower stability.
As such, for at least these reasons, the examiner has not rejected the instant claims as prima facie obvious over Drummond et al. (US 2007/0110798 A1) or Hong et 
D) Additional Relevant Reference: The examiner also searched for lysophosphatidylcholine as an excipient in lipid particles. The art found by the examiner would appear to indicate that lysophosphatidylcholine is generally not desirable as an excipient, at least for structures comprising lipid bilayers. As relevant prior art in this regard, the examiner cites Israelachvili et al. (Quarterly Reviews of Biophysics, Vol. 13(2), 1980, pages 121-200), which was previously cited in the office action on 10 August 2020. Israelachvili teaches lysolecithin resulting in a hole forming in a lipid bilayer, as of page 175, figure 5.1, reproduced below.

    PNG
    media_image3.png
    842
    659
    media_image3.png
    Greyscale


Therefore, the skilled artisan would have been motivated to have undertaken modifications to the liposome that would result in less degradation of phosphatidylcholine to lysophosphatidylcholine in order to have predictably reduced drug leakage. Nevertheless, the skilled artisan would not have known that the claimed lipids, product-by-process and sucrose octasulfate concentration would have resulted in less degradation of phosphatidylcholine to lysophosphatidylcholine as compared with the prior art.
As such, Israelachvili further speaks to the practical utility of reducing degradation of phosphatidylcholine to lysophosphatidylcholine and further bolster’s the examiner’s case for not rejecting the instant claims over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Terminal Disclaimers
The terminal disclaimers filed on 11 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US Patent 10,456,360; and
US application 17/011,617
have been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612